DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 10/17/2022 in which claims 1, 3, 4, 7-9, 12, 18, 23, 26, 27, 31, and 32 were amended, claim 25 was canceled has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 26-34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wada (US Pub. 2020/0075677).
Regarding claims 1 and 12, Fig. 4, Fig. 5, and Fig. 19 of Wada discloses a device, comprising: 
one or more inputs [combination of 18 and 17] configured to receive a streaming access request [CMD, ADD, /WE, or /RE] to access a plurality of individually addressable words [WL] of a determined region of a random access memory [within memory array 11], the request indicating an offset [according to page 17 of applicant’s specification, offset information comprises address to access memory, information to identify beginning or ending of row access. As discloses in paragraph 0085 and Fig. 19 of Wada, beginning address A1 is used to access memory 11] associated with the determined region and a streaming access pattern [since applicant does not clarify what the pattern is, any routine access can be considered a pattern. As shows in Fig. 19, the access patter is A1, skip, and then A2] associated with the streaming access; 
a plurality of outputs [driver 122 in Fig. 5] configured to couple to word lines [WL, Fig. 5] of the random access memory; and 
streaming access control circuitry [combination of 18 and 17] coupled to the one or more inputs [CMD, ADD, /WE, /RE in Fig. 4, or INPUT DATA in Fig. 5] and to the plurality of outputs [122 in Fig. 5] and configured to respond to the streaming access request by generating, based on the indicated offset [A1, Fig. 19] and the indicated streaming access request pattern control signals [signals generated by 12a and 12b in Fig. 5, or the address pattern shows in Fig. 19], to drive the word lines [WL] to access the plurality of individually addressable words of the determined region [11 in Fig. 5].
Regarding claims 2, 13,16, 24, 28, and 32, Fig. 4 of Wada discloses wherein the request includes offset associated [address as discloses in paragraph 0085] with the determined region [11].
Regarding claims 3, 14, Fig. 19 of Wada discloses wherein the request includes an indication of the streaming access request pattern [the pattern shows in Fig. 19] associated with the streaming access.
Regarding claims 4, 15, 26, Fig. 19 of Wada discloses wherein the streaming access control circuitry identifies the determined region based on the offset [paragraph 0085] and the indication of the streaming access request pattern [address, data, and control signals pattern shows in Fig. 19] associated with the streaming access.
Regarding claims 5, 27, Fig. 5 of Wada discloses wherein the streaming access control circuitry includes a memory [12a] configured to store streaming access control information [paragraph 0061] and the indication is a command to perform a streaming access based on stored streaming access control information [from controller 12c].
Regarding claims 6, 17, Fig. 5 of Wada discloses wherein the request indicates a plurality of offsets [address A1, paragraph 0085] defining the determined region.
Regarding claims 7, 18, Fig. 5 of Wada discloses wherein the streaming access control circuitry comprises: stream control circuitry [combination of 12a and 12b] configured to generate the control signals to drive the word lines [WL], the stream control circuitry including a plurality of shift registers [12a] and a bank of mulitplexers [12b] coupled to the plurality of shift registers [12a]; and configuration control circuitry configured to generate register data and control signals to control loading of the register data into the plurality of shift registers [paragraph 0061] and shifting of the plurality of shift registers.
Regarding claim 8, Fig. 5 of Wada discloses wherein a first data input of each multiplexer of the bank of mulitplexers [within 12b] is coupled to a respective output of one of the plurality of shift registers [12a] and a select input of each multiplexer of the bank of mulitplexers is coupled to a respective output of another of the plurality of shift registers [as shows in Fig. 5, there is a one-to-one correspond between register 12a and multiplexer 12b].
Regarding claim 9, Fig. 5 of Wada discloses wherein a second data input of each multiplexer of the bank of multiplexers is coupled to an output of an adjacent multiplexer in the bank of multiplexers and the plurality of outputs are coupled to respective outputs of multiplexers of the bank of multiplexers [as shows in Fig. 5, there is one-to-one correspond between register 12a, multiplexer 12b, and output 122. Therefore, the adjacent multiplexer and the plurality of outputs are coupled to respective outputs of multiplexers].
Regarding claims 10, 19, 29, and 33, Fig. 7 of Wada discloses wherein the random access memory is addressable in a three-dimensional address space.
Regarding claims 11, 30, Fig. 5 of Wada discloses wherein the streaming access control circuitry is configured generate control signals [signals output to output 122] to perform one or more in-memory compute operations [the memory computation is within the memory array in Fig. 5] associated with the streaming access request.
Regarding claim 20, Fig. 5 of Wada discloses random access control circuitry [combination of 12a, 12b, an 12c] coupled to the word lines [WL] of the random access memory [11], wherein the random access control circuitry, in operation, responds to a request [CMD, /WE, or /RE] to access an individually addressable word of the random access memory [11].
Regarding claim 21, Fig. 1 or Fig. 5 of Wada disclose comprising one or more convolutional accelerators [clearly shows in Fig. 1] coupled to the streaming access control circuitry [or within 12c in Fig. 5] and to the random access memory, wherein, in operation, the one or more convolutional accelerators provide requests to streamingly access a plurality of individually addressable words of a determined region of the random access memory to the streaming access control circuitry and receive responses to the requests from the random access memory [paragraph 0065].
Regarding claim 22, wherein the random access memory comprises storage elements [within memory cell array 11] and one or more in-memory compute elements [within 12], and the streaming access control circuitry [combination of 17, 18, and 19, and 12], in operation, responds to a streaming access request [CMD, /WE, /RE, ADD] associated with an in- memory compute operation by generating control signals [by 12a and 12b in Fig. 5] to perform the in-memory compute operation using in-memory compute elements of the random access memory.
Regarding claims 23 and 31, Fig. 4, Fig. 5, and Fig. 19 of Wada discloses a method, comprising: 
receiving, by streaming access control circuitry [combination of 18 and 19] of a random access memory, a streaming access request [CMD, ADD, /WE, or /RE] to access a plurality of individually addressable words [WL] of a determined region of the random access memory [determined by address ADD], the request indicating an offset [according to page 17 of applicant’s specification, offset information comprises address to access memory, information to identify beginning or ending of row access. As discloses in paragraph 0085 and Fig. 19 of Wada, beginning address A1 is used to access memory 11] associated with the determined region and a streaming access request pattern [since applicant does not clarify what the pattern is, any routine access can be considered a pattern. As shows in Fig. 19, the access patter is A1, skip, and then A2] associated with the streaming access [address, ADD]; and 
responding, by the streaming access control circuitry, to the request by generating control signals [signals generated by combination of 12a and 12b in Fig. 5], based on the indicated offset [A1, Fig. 19] and the indicated streaming access request pattern control signals [signals generated by 12a and 12b in Fig. 5, or the address pattern shows in Fig. 19], to drive word lines [WL] of the random access memory to access the plurality of individually addressable words of the determined region [11 in Fig. 5].
Regarding claim 34, Fig. 5 of Wada discloses wherein the contents comprise a look-up table [12a, or as shows in Fig. 18 or 20] storing registry and timing information used by the streaming access controller to generate the control signals to drive the word lines.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Applicant argues that Wada doesn’t teach or suggest streaming access request pattern. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. In addition, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2111. Since applicant hasn’t clarify what the streaming access request pattern is, any kind of access request pattern can be met the claimed limitations. As disclosed in paragraphs 0053 and 0054, a host request streaming access by sending CLE, CE, ALE, CMD, and ADD to controller 18 and input unit 12. The controller 18 performs a sequence control according to the applied signals. Therefore, the controller receives streaming access from the host to generate control signals to control the memory array based on the indicated offset [command or address signal A1 (Fig. 19)] and the indicated streaming access pattern [the request pattern can be combination of /RE and CMD for reading, or /WE and CMD for writing, or address signal A1 to A3 in Fig. 19, or can be any other combination to control different operations (read/write/erase) of the memory array.
Therefore, all applicant’s arguments were fully considered, they are no persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825